COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                            NOTICE OF REMOVAL TO FEDERAL COURT

Appellate case name:      International Paper Company, Waste Management, Inc. Waste
                          Management of Texas, Inc., and McGinnes Industrial Maintenance
                          Corp v. Harris County, Texas and The State of Texas, acting by and
                          through the Texas Commission on Environmental Quality, a necessary
                          and indispensable party

Appellate case number:    01-12-00538-CV

Trial court case number: 1176724

Trial court:              295th District Court of Harris County

        A copy of a notice of removal to federal court was filed with my Office in the above-
referenced case on August 23, 2013. Accordingly, this Court instructed me to inform you that
this case will proceed no further. See 28 U.S.C.S. § 1446(d). This Court will treat the removal as
a final disposition unless and until the case is remanded from federal court. Id.
        If the federal court remands the case, this Court will proceed with the case on the date
that the federal court clerk mails a certified copy of the order of remand to my Office. See 28
U.S.C.S. § 1447(c); Quaestar Invs., Inc. v. Chiapas, 997 S.W.2d 226, 228−29 (Tex. 1999). The
parties are strongly cautioned that in the event of a remand, any motion for rehearing or en banc
reconsideration must be filed within 15 days of the date that the federal court clerk mails the
certified copy of the order of remand to my Office. Any other timetable that had commenced and
was suspended by the filing of the copy of the notice of removal in this Court will automatically
recommence on the date that the federal court clerk mails the certified copy of the order of
remand to my Office. See Quaestor Invs., Inc., 997 S.W.2d at 229. W


Clerk’s Signature: /s/ Christopher A. Prine

Date: August 27, 2013